DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 20-22, 24, 29, and 31-33 is/are objected to because of the following informalities:
Claim 20, Ln. 3 recites “a tube heater” which should read “a delivery tube heater” to match the multiple latter recitations of the claim
Claim 20, Ln. 7 recites “delivery tube heater” which should read “the delivery tube heater” (assuming the above change to Ln. 3 of the same claim)
Claim 24, Ln. 4 recites “causing respiratory treatment apparatus” which should read “causing the respiratory treatment apparatus”
Claim 24, Ln. 10 recites “a third control signals” which should read “a third control signal” (without the “s”)
Claim 24, Ln. 16 recites “the peak power” which should read “a peak power”
Claim 24, Ln. 19 recites “exceeds peak power” which should read “exceeds the peak power”
Claim 29, Ln. 6 recites “one or more heating elements” which should read “the one or more heating elements” following after claim 25
Claim 31, Ln. 10 recites “one or more heating elements” which should read “the one or more heating elements” following the earlier recitation in Ln. 6-7
Claim 33, Ln. 5 recites “one or more heating elements” which should read “the one or more heating elements” following after claim 31

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 8-19, and 23-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “generate the new control signal such that the new control signal will cause the heating element to draw more current than the current that would be drawn with the determined control signal” in Ln. 4-6 which deems the claim indefinite. The limitation implies that the new control signal is generated to oversupply power relative to the control signal which has been determined for controlling the heating element. Note that it is the “determined control signal” which is based on received sensor signals representing a property of the flow of air in claim 1 and not the “new control signal.” Why would the apparatus intentionally supply power beyond what the heating element requires? It appears the limitation may be attempting to define that the new control signal may draw more current than a prior control signal for the heating element (e.g. Fig. 5M of the instant application), which would allow for increases in current drawn by the heating element until the maximum current of the power supply is reached. This interpretation will be applied to the below examination.
Claim 8 recites the limitation “the generated control signal” in Ln. 1-2. There is lack of antecedent basis for the limitation in the claim. It is unclear whether the limitation is intended to read “the determined control signal” or “the generated new control signal.” It appears the latter interpretation may be most correct.
Claim 9 recites the limitation “the generated control signal” in Ln. 1-2. There is lack of antecedent basis for the limitation in the claim. It is unclear whether the limitation is intended to read “the determined control signal” or “the generated new control signal.” It appears the latter interpretation may be most correct.
Claim 9 recites the limitation “a second period followed by the first period” in Ln. 4 which deems the claim indefinite. The limitation appears to imply that the second period must be followed by a return to the first period. It is questioned whether the phrasing “followed by” should instead read “following” to indicate that the second period comes after the first period, as opposed to the current language which indicates the first period happening after the second period.
Claim 10 recites the limitation “the heating elements” in Ln. 3. There is lack of antecedent basis for the limitation in the claim as claim 1 has only introduced a single heating element. For the purposes of examination the limitation will be interpreted as reading “the heating element.” The same change should be made in Ln. 5 of the claim.
Claim 10 recites the limitation “during the first period the power of the power supply is lower than the power consumed by the pressure generator and the heating element” in Ln. 1-3 which deems the claim indefinite. The limitation implies that the pressure generator and the heating element can simultaneously draw more power than the power supply can provide. This is an impossibility as the power supply cannot 
Claim 11 ends with the limitation “if it is determined that the power to be used by the apparatus does not exceed the peak power of the power supply, modify the first control signal and/or the second control signal to increase the power used by the first heating element and/or the second heating element” which deems the claim indefinite. The limitation implies that the first control signal and/or the second control signal will be modified to increase power to the first heating element and/or the second heating element simply because peak power of the power supply has not been reached. However, earlier in the claim the first control signal and the second control signal are recited as being determined based on the flow signal. Why would the apparatus intentionally supply power beyond what the either the first heating element or the second heating element requires based on the flow signal? It appears the limitation may be attempting to define that modifications to either of the two control signals will be allowed to occur if peak power of the power supply has not been reached. This is different, though, than the current language which stipulates increases to the first control signal and/or the second control signal will occur because peak power of the power supply has not been reached.
Claim 13 begins “The apparatus of claim 8” which deems the claim indefinite. Claim 8 is instead drawn to a “respiratory treatment apparatus.” It appears the instant claim is instead intended to be dependent on claim 11 and this interpretation will be applied.
Claim 15 recites the limitation “modify the first control signal and the second control signal to decrease the power used by the first heating element and/or the second heating element” in Ln. 2-4 which deems the claim indefinite. The limitation states that both the first and second control signals are being modified but then uses an “and/or” clause to indicate that only one of the heating elements needs to have its power reduced. As it does not appear that one of the heating elements will have its power decreased under the conditions of the claim while the other heating element has its power increased, it is unclear how both control signals are to be modified when only one heating element has its power decreased. It appears that either the modify needs an “and/or” instead of its and in regard to the two control signals or that the “and/or” of the limitation should instead be “and” to indicate both heating elements being modified to receive reduced power.
Claim 16 recites both “a first current set point” and “a second current set point” each controlling operation of the second heating element which deems the claim indefinite. It appears the first current set point should instead be recited as controlling operation of the first heating element and not the second heating element. This interpretation will be applied to the below examination.
Claim 19 recites the limitation “the power of the power supply is lower than the power simultaneously drawn by the pressure generator, the first heating element, and the second heating element” which deems the claim indefinite. The limitation implies that the elements of the apparatus simultaneously draw more power than the power supply can provide. This is an impossibility as the power supply cannot supply more than its capacity. The limitation appears to require some form of contingent language, 
Claim 23 thrice recites the limitation “power to be used by the respiratory treatment apparatus” which deems the claim indefinite. While the claim has recited a variety of structures in the “measuring” step and the first “determining” step none of those elements have been explicitly recited as part of the “respiratory treatment apparatus” recited in the preamble of the claim. The claim is thus indefinite as there is no recited linkage between the power used by the respiratory treatment apparatus and any of the recited elements of the claim. Said differently, the respiratory treatment apparatus of the claim may be fully distinct from any of the structural elements of the claim which presents an overly broad and unclear status of the claim. It is suggested to positively recite the structures in the “measuring” step and the first “determining” step as elements of the respiratory treatment apparatus.
Claim 24 is rejected as indefinite for the same reasons as discussed immediately above in regard to claim 23.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowman et al. (U.S. Pub. 2010/0065054).
Regarding claim 1, Bowman discloses a respiratory treatment apparatus (Figs. 1 & 2; ¶¶0031-0035) comprising: a power supply (Fig. 2 #240; ¶0037); a pressure generator (Fig. 2 #20; ¶0037) configured to generate a flow of air; a heating element (Fig. 2 #255; ¶0055) configured to heat the generated flow of air; one or more sensors (Fig. 2 #205 or #216; ¶¶0038-0039, 0057) configured to generate sensor signals representing a property of the flow of air; and a processing system (Fig. 2 “Control Unit”; ¶0037) configured to: receive the sensor signals (Fig. 2 #234; ¶0056); based on the received sensor signals, determine a control signal for controlling the heating element (Fig. 2 #214; ¶0057); receive signals corresponding to current drawn by the pressure generator (¶0058 –  motor current delivered to the motor 220); receive signals corresponding to current drawn by the heating element (¶0058 –  heater current delivered to the heater 255); based on (1) the signals corresponding to current drawn by the pressure generator, (2) the signals corresponding to current drawn by the heating element, (3) the determined control signal for the heating element, and (4) power of the power supply, generate a new control signal (¶¶0081-0083 – steps 755, 770) for controlling the heating element; and control operation of the heating element using the 
Regarding claim 2, Bowman discloses the power that could be drawn by the pressure generator and the heating element combined exceeds the capability of the power supply (¶¶0081-0085 – decision of step 745).
Regarding claim 3, Bowman discloses when a sum of current drawn by the pressure generator and current that would be drawn by the heating element using the determined control signal for the heating element exceeds a maximum current of the power supply, generate the new control signal such that the new control signal will cause the heating element to draw less current than the current that would be drawn with the determined control signal (¶¶0081-0085 – “no” decision of step 745).
Regarding claim 4, Bowman discloses when a sum of current drawn by the pressure generator and current that would be drawn by the heating element using the determined control signal for the heating element does not exceed a maximum current of the power supply (¶¶0081-0085 – decision of step 745), generate the new control signal such that the new control signal will cause the heating element to draw more current than the current that would be drawn with the determined control signal (¶¶0081-0085 – “yes” decision of step 745).
Regarding claim 8, Bowman discloses the generated new control signal for controlling the heating element is controlled to accrue a heat deficit in a time period (Fig. 5 #770; ¶0083 – decrements heating) and return the accrued heat deficit in a 
Regarding claim 9, Bowman discloses the generated new control signal for controlling the heating element decreases the heat produced by the heating element during a first period (Fig. 5 #770; ¶0083 – decrements heating) and increases the heat produced by the heating element during a second period followed by the first period (Fig. 7 loop allows for later increase in heating when available power allows).
Regarding claim 10, Bowman discloses during the first period the power of the power supply is lower than the power consumed by the pressure generator and the heating element (¶¶0081-0085 – “no” decision of step 745) and/or during the second period the power of the power supply exceeds the power consumed by the pressure generator and the heating elements (¶¶0081-0085 – “yes” decision of step 745). Only one portion of the “and/or” clause is required for reading on the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 11-24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (U.S. Pub. 2010/0065054) in view of Huby et al. (U.S. Pub. 2011/0162647).
Regarding claim 5, Bowman discloses the flow of air is delivered to a patient interface (Fig. 1A #60) via a tube (Fig. 1A #30) coupled to the flow generator.
Bowman fails to disclose at least one of the one or more sensors is configured to generate sensor signals representing temperature of the air flow and the processing system is further configured to control the pressure generator based on the sensor signals representing temperature of the flow of air.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Bowman at least one of the one or more sensors is configured to generate sensor signals representing temperature of the air flow in order to provide the benefit of controlling or setting temperature and/or humidity of the apparatus and/or measuring ambient conditions in view of Huby.
Following this incorporation the further requirement that the processing system configured to control the pressure generator based on the sensor signals representing temperature of the flow of air would have been prima facie obvious to one having ordinary skill in the art based upon the teaching in Bowman of how control of positive airway pressure apparatus 10 is directly linked with the power requirements of the heater 255 (e.g. ¶¶0080, 0085). The temperature sensor as incorporated from Huby will obvious at least provide feedback control for the cited heating element of Bowman, with the power requirements of that heating element then also impacting the control of the cited pressure generator.
Regarding claim 11, Bowman discloses an apparatus (Figs. 1 & 2; ¶¶0031-0035) for treating a respiratory disorder in a patient, the apparatus comprising: a power supply (Fig. 2 #240; ¶0037); a pressure generator (Fig. 2 #20; ¶0037) configured to 

Huby teaches power management in a respiratory apparatus (e.g. Figs. 1-2 & 4-5) including a tube heating element (Fig. 2 #135; ¶0034) configured to heat humidified breathable gas in a hose (Fig. 2 #106) configured to deliver the humidified breathable gas to a patient; and electronic determination of a control signal for controlling the tube heating element (¶¶0034-0036). Huby teaches a heated tube as providing the benefit of assisting in maintaining a temperature of a breathable gas after it passes from a humidifier to reduce condensation within the delivery tube (¶0034).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Bowman a second heating element configured to heat the humidified breathable gas in a hose configured to deliver the humidified breathable gas to the patient; and the controller configured to: determine a second control signal for controlling the second heating element in order to provide the benefit of assisting in maintaining a temperature of a breathable gas after it passes from the humidifier to reduce condensation within the delivery tube in view of Huby. It is noted that the current from the second heating element could be obviously included by one having ordinary skill in the art into the feedback loop of Fig. 7 of Bowman.
Regarding claim 12, Bowman teaches the invention as modified above and together with Huby further teaches the first (Bowman – ¶0057; Huby – ¶0078) and second (Huby – ¶0078) control signals are pulse width modulated signals.
Regarding claim 13, Bowman teaches the invention as modified above and Huby as incorporated therein further teaches the first control signal is a first pulse width modulated signal (¶0078) and the second control signal is a second pulse width modulated signal (¶0078) that is offset in time from the first pulse width modulated control signal (Fig. 8; ¶¶0078-0079).
Regarding claim 14, Bowman teaches the invention as modified above and together with Huby further teaches if it is determined that the power to be used by the apparatus does not exceed the peak power of the power supply (Bowman – ¶¶0081-0085, Fig. 7; Huby – ¶0078), the first control signal and the second control signal are modified to increase the power used by the first heating element and the second heating element (Bowman – ¶¶0081-0085 – “yes” decision of step 745; Huby – ¶¶0064, 0069, 0080).
Bowman as modified fails to explicitly teach priority given to the second heating element.
However, Huby teaches prioritized power management (e.g. ¶¶0064, 0069, 0080) with top priority given to the flow generator. Following after that one having ordinary skill in the art would have considered it an obvious design choice to select one of the two heating elements as having second highest priority, with different design choice considerations leading toward preferentially selecting one of the two heating elements to have higher priority. Further, in Fig. 4 of Huby there is an indication of a 
Regarding claim 15, Bowman teaches the invention as modified above and together with Huby further teaches if it is determined that the power to be used by the apparatus exceeds the peak power of the power supply (Bowman – ¶¶0081-0085, Fig. 7; Huby – ¶0078), modify the first control signal and the second control signal to decrease the power used by the first heating element and/or the second heating element (Bowman – ¶¶0081-0085 – “no” decision of step 745; Huby – ¶¶0064, 0069, 0080).
Bowman as modified fails to explicitly teach priority given to the second heating element.
However, Huby teaches prioritized power management (e.g. ¶¶0064, 0069, 0080) with top priority given to the flow generator. Following after that one having ordinary skill in the art would have considered it an obvious design choice to select one of the two heating elements as having second highest priority, with different design choice considerations leading toward preferentially selecting one of the two heating elements to have higher priority. Further, in Fig. 4 of Huby there is an indication of a tube heater as a first slave component being in line for power immediately following the master component of the flow generator. The selection of the second heating element as having priority over the first heating element is thus obviously in the modified Bowman based upon various teachings of Huby.
Regarding claim 16, Bowman teaches the invention as modified above and Huby as incorporated therein further suggests as obvious the first control signal is a first current set point provided to a proportional, proportional-differential, or proportional-integral controller configured to control operation of the first heating element (¶0048), and the second control signal is a second current set point provided to a proportional, proportional-differential, or proportional-integral controller configured to control operation of the second heating element (¶0048).
Regarding claim 17, Bowman teaches the invention as modified above and together with Huby further suggests as obvious determining if power to be used by the apparatus exceeds a peak power of the power supply includes determining whether a sum of (1) a current drawn by the apparatus without the current drawn by the first and second heating elements, (2) a current that would be drawn by the first heating element using the determined first control signal, and (3) a current that would be drawn by the second heating element using the determined second control signal, is greater than a maximum current that can be provided by the power supply (Bowman – ¶¶0081-0085, Fig. 7; Huby – ¶¶0056, 0078, 0080, 0083).
Regarding claim 18, Bowman teaches the invention as modified above and Huby as incorporated therein further teaches the flow signal corresponds to a patient's respiratory cycle during use of the apparatus and the first control signal and the second control signal are determined to control offsetting peak power operation of the first heating element and the second heating element based on the flow signal (¶¶0014-0015, 0082-0084; Fig. 9).
Regarding claim 19, Bowman teaches the invention as modified above and together with Huby further teaches the power of the power supply is lower than the power simultaneously drawn by the pressure generator, the first heating element, and the second heating element (Bowman – ¶¶0081-0085, Fig. 7; Huby – ¶¶0056, 0078, 0080, 0083).
Regarding claim 20, Bowman discloses a respiratory treatment device (Figs. 1 & 2; ¶¶0031-0035) comprising: a flow generator (Fig. 2 #20; ¶0037) configured to provide a flow of breathable gas to a patient; an accessory apparatus including a humidifier heater (Fig. 2 #255; ¶0055); a power supply (Fig. 2 #240; ¶0037); and a controller (Fig. 2 “Control Unit”; ¶0037) coupled to the flow generator, the accessory apparatus, and the power supply, the controller configured to: control operations of the flow generator and the humidifier heater (Figs. 2 & 7; ¶¶0058, 0081-0085); determine a second pulse width modulated control signal for controlling the humidifier heater (¶0057). The portions of Bowman cited herein are meant to be representative of the overall invention of Bowman and are not to be construed as limiting on the possibility reading of other passages further on the claim(s).
Bowman fails to disclose the accessory apparatus including a delivery tube heater; the controller configured to: control operations of the delivery tube heater; determine a first pulse width modulated control signal for controlling the delivery tube heater; and upon determining that a current rating of the power supply does not exceed a current that will be drawn by the flow generator, the delivery tube heater when the determined first pulse width modulated control signal will be applied to the delivery tube heater, and the humidifier heater when the determined second pulse width modulated 
Huby teaches power management in a respiratory apparatus (e.g. Figs. 1-2 & 4-5) including a delivery tube heating element (Fig. 2 #135; ¶0034); electronic determination of a control signal for controlling the delivery tube heating element (¶¶0034-0036); determining a first pulse width modulated control signal for controlling the delivery tube heater (Fig. 8; ¶¶0078-0079); and upon determining that a current rating of a power supply does not exceed a current that will be drawn by a flow generator, the delivery tube heater when the determined first pulse width modulated control signal will be applied to the delivery tube heater, and a humidifier heater when a determined second pulse width modulated control signal will be applied to the humidifier heater, increasing a duty cycle of the first pulse width modulated control signal and the second pulse width modulated control signal (¶0079). Huby teaches a heated delivety tube as providing the benefit of assisting in maintaining a temperature of a breathable gas after it passes from a humidifier to reduce condensation within the delivery tube (¶0034) and teaches increasing a duty cycle as providing the benefit of supplying rapid warming up of the heating elements (¶0079).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Bowman a delivery tube heater; the controller configured to: control operations of the delivery tube heater; determine a first pulse width modulated control signal for controlling the delivery tube heater; and upon determining that a current rating of the power supply does not and supplying rapid warming up of the heating elements in view of Huby. It is noted that the current from the second heating element could be obviously included by one having ordinary skill in the art into the feedback loop of Fig. 7 of Bowman.
Regarding claim 21, Bowman teaches the invention as modified above and together with Huby further teaches the controller is further configured to upon determining that the current rating of the power supply exceeds a current that will be drawn by the flow generator, the delivery tube heater when the determined first pulse width modulated control signal will be applied to the delivery tube heater, and the humidifier heater when the determined second pulse width modulated control signal will be applied to the humidifier heater, reducing the duty cycle of the first pulse width modulated control signal and the second pulse width modulated control signal (Bowman – ¶0064 – heater off; Huby – ¶0080 – turning off both heating elements).
Regarding claim 22, Bowman teaches the invention as modified above and Huby as incorporated therein further teaches the first pulse width modulated control signal is offset in time from the second pulse width modulated control signal (¶¶0014-0015, 0082-0084; Fig. 9).
Regarding claim 23, Bowman discloses a method of operating a respiratory treatment apparatus (Figs. 1-2 & 7; ¶¶0031-0035, 0078-0085) for generating a flow of breathable gas in order to treat a respiratory disorder, the method comprising: measuring a property of the flow of air, using a transducer (Fig. 2 #205 or #216; ¶¶0038-0039, 0057); determining, by a controller (Fig. 2 “Control Unit”; ¶0037) and based on the measured property, a first control signal (Fig. 2 #224; ¶0056) for controlling a pressure generator (Fig. 2 #20; ¶0037) configured to generate a flow of breathable gas for treating the respiratory disorder, a second control signal (Fig. 2 #214; ¶0057) for controlling a first heating element (Fig. 2 #255; ¶0055) disposed in a humidifier (Fig. 2 #250; ¶0035) configured to store a supply of water to humidify the breathable gas; determining, by the controller and based on (1) measured current drawn by the pressure generator during control of the pressure generator using the first control signal (¶0058 –  motor current delivered to the motor 220), (2) the second control signal, if power to be used by the respiratory treatment apparatus exceeds a peak power of a power supply used to power the respiratory treatment apparatus (¶¶0081-0085 – decision of step 745); if it is determined that the power to be used by the respiratory treatment apparatus exceeds the peak power of the power supply, modifying, by the controller, the second control signal 
Bowman fails to disclose a third control signal for controlling a second heating element configured to heat the humidified breathable gas in a hose configured to deliver the humidified breathable gas to a patient.
Huby teaches power management in a respiratory apparatus (e.g. Figs. 1-2 & 4-5) including a tube heating element (Fig. 2 #135; ¶0034) configured to heat humidified breathable gas in a hose (Fig. 2 #106) configured to deliver the humidified breathable gas to a patient; and electronic determination of a control signal for controlling the tube heating element (¶¶0034-0036). Huby teaches a heated tube as providing the benefit of assisting in maintaining a temperature of a breathable gas after it passes from a humidifier to reduce condensation within the delivery tube (¶0034).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Bowman a third control signal for controlling a second heating element configured to heat the humidified breathable gas in a hose configured to deliver the humidified breathable gas to a patient in order to provide the benefit of assisting in maintaining a temperature of a breathable gas after it passes from the humidifier to reduce condensation within the delivery tube in view of Huby. It is noted that the current from the second heating element could be 
Regarding claim 24, Bowman discloses a non-transitory storage medium (¶0036) having stored therein an information processing program for controlling operation of a respiratory treatment apparatus (Figs. 1 & 2; ¶¶0031-0035) configured to generate a flow of breathable gas in order to treat a respiratory disorder, the program, when executed, causing the respiratory treatment apparatus to: receive a property of the flow of breathable gas from a transducer (Fig. 2 #205 or #216; ¶¶0038-0039, 0057); determine, based on the property of the flow of breathable gas, a first control signal (Fig. 2 #224; ¶0056) for controlling a pressure generator (Fig. 2 #20; ¶0037) configured to generate the flow of breathable gas, a second control signal (Fig. 2 #214; ¶0057) for controlling a first heating element (Fig. 2 #255; ¶0055) disposed in a humidifier (Fig. 2 #250; ¶0035) configured to store a supply of water to humidify the breathable gas; determining, based on (1) measured current drawn by the pressure generator during control of the pressure generator using the first control signal (¶0058 –  motor current delivered to the motor 220), (2) the second control signal, if power to be used by the respiratory treatment apparatus exceeds a peak power of a power supply (Fig. 2 #240; ¶0037) used to power the respiratory treatment apparatus (¶¶0081-0085 – decision of step 745); if it is determined that the power to be used by the respiratory treatment apparatus exceeds the peak power of the power supply, modifying the second control signal 
Bowman fails to disclose a third control signal for controlling a second heating element configured to heat the humidified breathable gas in a hose configured to deliver the humidified breathable gas to a patient.
Huby teaches power management in a respiratory apparatus (e.g. Figs. 1-2 & 4-5) including a tube heating element (Fig. 2 #135; ¶0034) configured to heat humidified breathable gas in a hose (Fig. 2 #106) configured to deliver the humidified breathable gas to a patient; and electronic determination of a control signal for controlling the tube heating element (¶¶0034-0036). Huby teaches a heated tube as providing the benefit of assisting in maintaining a temperature of a breathable gas after it passes from a humidifier to reduce condensation within the delivery tube (¶0034).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Bowman a third control signal for controlling a second heating element configured to heat the humidified breathable gas in a hose configured to deliver the humidified breathable gas to a patient in order to provide the benefit of assisting in maintaining a temperature of a breathable gas after it passes from the humidifier to reduce condensation within the delivery tube in 
Regarding claim 30, Bowman teaches the invention as modified above and further teaches at least one of the heating elements is provided in a humidifier heater (Fig. 2 #255; ¶0055).
Bowman as modified fails to teach at least one of the heating elements is provided in a tube heater.
Huby teaches power management in a respiratory apparatus (e.g. Figs. 1-2 & 4-5) including a tube heating element (Fig. 2 #135; ¶0034). Huby teaches a heated tube as providing the benefit of assisting in maintaining a temperature of a breathable gas after it passes from a humidifier to reduce condensation within the delivery tube (¶0034).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Bowman at least one of the heating elements is provided in a tube heater in order to provide the benefit of assisting in maintaining a temperature of a breathable gas after it passes from the humidifier to reduce condensation within the delivery tube in view of Huby.
Claim(s) 6-7, 25-29, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (U.S. Pub. 2010/0065054).
Regarding claim 6, Bowman discloses at least one of the one or more sensors is a pressure sensor configured to generate sensor signals representing pressure of the air flow (¶¶0038-0040).
Bowman fails to explicitly disclose the control signal for controlling the heating element is determined based on the sensor signals representing pressure of the flow of air.
However, Bowman teaches using a determination which relates therapy time and power required to operate the motor of the blower (¶¶0078-0085). One having ordinary skill in the art would have considered it prima facie obvious for any of the sensed variables about operation of the blower in Bowman to be used in the determination of how much power the blower will still be required to operate. Thus, it would have been obvious to used the sensed delivery pressure in the determination of required blower power which then directly impacts the determination of how the heating element can be powered (i.e. fully or limited).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Bowman the control signal for controlling the heating element is determined based on the sensor signals representing pressure of the flow of air based upon the teaching in Bowman of determining a control signal for the heating element based upon power requirements of the blower, with a sensed delivery pressure directly indicative of operational requirements of the blower.
Regarding claim 7, Bowman discloses at least one of the one or more sensors is a flow sensor configured to generate sensor signals representing flow of the air flow (¶0038 – “air velocity”) and the processing system is configured to control the pressure generator based on the sensor signals representing flow of the flow of air (¶¶0038-0040).
Bowman fails to explicitly disclose the control signal for controlling the heating element is determined based on the sensor signals representing flow of the flow of air.
However, Bowman teaches using a determination which relates therapy time and power required to operate the motor of the blower (¶¶0078-0085). One having ordinary skill in the art would have considered it prima facie obvious for any of the sensed variables about operation of the blower in Bowman to be used in the determination of how much power the blower will still be required to operate. Thus, it would have been obvious to used the sensed delivery air velocity in the determination of required blower power which then directly impacts the determination of how the heating element can be powered (i.e. fully or limited).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Bowman the control signal for controlling the heating element is determined based on the sensor signals representing pressure of the flow of air based upon the teaching in Bowman of determining a control signal for the heating element based upon power requirements of the blower, with a sensed delivery air velocity directly indicative of operational requirements of the blower.
Regarding claim 25, Bowman discloses a respiratory treatment device (Figs. 1 & 2; ¶¶0031-0035) comprising: a power supply (Fig. 2 #240; ¶0037); a flow generator (Fig. 2 #20; ¶0037) configured to provide a flow of breathable gas to a patient; one or more heating elements (Fig. 2 #255; ¶0055); a processing system (Fig. 2 “Control Unit”; ¶0037) including at least one processor (¶0036), the processing system configured to determine heating control signals for controlling the one or more heating elements (Fig. 2 #214; ¶0057) and flow control signals (Fig. 2 #224; ¶0056) for controlling the flow generator; and hardware circuitry (¶0036); receiving heating control signals for controlling the one or more heating elements (Fig. 2; ¶0036); based on operation of the flow generator and the one or more heating elements, determine a power consumption signal representing total power consumption (¶¶0081-0085; Fig. 7 steps); and based on the power consumption signal, output modified heating control signals for controlling the one or more heating elements (¶¶0081-0085 – following decision of step 745).
Bowman fails to explicitly disclose the hardware circuitry is what performs the final three limitations of the claim.
However, one having ordinary skill in the art would have considered it prima facie obvious for any of the electronic components of Bowman to be selectable for performing execution of logic steps.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Bowman the hardware circuitry is what performs the final three limitations of the claim based upon a design choice selection which may choice amongst the electronic components of Bowman for which will be used to perform execution of logic steps. The selection of 
Regarding claim 26, Bowman teaches the invention as modified above and further teaches the hardware circuity is configured to output the received heating control signals for controlling the one or more heating elements without modification when the power consumption signal is above a predetermined value (¶¶0081-0085 – “yes” decision of step 745), and output the modified heating control signals for controlling the one or more heating elements when the power consumption signal is below the predetermined value (¶¶0081-0085 – “no” decision of step 745). The predetermined value of the claim may be read as an amount of current the power supply can provide beyond what is required of flow generator 20 and heater 255. When this amount is positive the heater 255 will be operated under normal conditions while when that amount is negative the heater 255 will be operated under modified conditions as insufficient current is available for normal heating.
Regarding claim 27, Bowman teaches the invention as modified above and further teaches the hardware circuity is configured to generate, based on the power consumption signal, a pulse width modulated power signal (¶0057), and the modified heating control signals are generated by combining the pulse width modulated power signal with the received heating control signals (¶¶0057, 0064, 0072, 0082-0083).
Regarding claim 28, Bowman teaches the invention as modified above and further teaches the hardware circuity is configured to generate, based on the power consumption signal, a pulse width modulated power signal (¶0057) and includes a logic decision, for each of the received heating control signals, configured to generate the 
Bowman as modified fails to teach a logic gate. However, the logic steps of control algorithm 701 (Fig. 7) perform an evaluation to determine whether a modified heating control signal should be provided (¶¶0081-0085). One having ordinary skill in the art of electronic controls would have considered it prima facie obvious to have used a logic gate to perform the types of Boolean decision making steps required by control algorithm 701 as a logic gate merely amounts to a common hardware component for performing decision making steps.
Regarding claim 29, Bowman teaches the invention as modified above and further teaches the hardware circuity is further configured to: receive flow generator current signal (¶0058 –  motor current delivered to the motor 220) and current signals for one or more heating elements (¶0058 –  heater current delivered to the heater 255), and wherein the power consumption signal is determined by summing voltages representing the received flow generator current signal and voltages representing the received current signals for one or more heating elements (¶¶0081-0085; Fig. 7).
Regarding claim 31, Bowman discloses a respiratory treatment device (Figs. 1 & 2; ¶¶0031-0035) comprising: a power supply (Fig. 2 #240; ¶0037); a flow generator (Fig. 2 #20; ¶0037) configured to provide a flow of breathable gas to a patient; one or more heating elements (Fig. 2 #255; ¶0055); hardware circuitry (¶0036); receiving flow generator current signal (¶0058 –  motor current delivered to the motor 220) representing current drawn by the flow generator and current signals for one or more 
Bowman fails to explicitly disclose the hardware circuitry is what performs two steps of the claim.
However, one having ordinary skill in the art would have considered it prima facie obvious for any of the electronic components of Bowman to be selectable for performing execution of logic steps.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Bowman the hardware circuitry is what performs certain claim limitations based upon a design choice selection which may choice amongst the electronic components of Bowman for which will be used to perform execution of logic steps. The selection of which electronic component executes certain logic steps fails to patentably distinguish over the prior art when the same overall function is performed.
Regarding claim 32, Bowman teaches the invention as modified above and further teaches determining the heating control signals includes: determining pulse width modulated control signals for each of the heating elements (¶0057); when the received power consumption signal is above a predetermined limit, transmit the determined pulse width modulated control signals to each respective heating element (¶¶0081-0085 – “yes” decision of step 745); and when the received power consumption signal is below the predetermine limit, modify each of the determined pulse width modulated control signals and transmit the modified pulse width modulated control signals to each respective heating element (¶¶0081-0085 – “no” decision of step 745). The predetermined limit of the claim may be read as an amount of current the power supply can provide beyond what is required of flow generator 20 and heater 255. When this amount is positive the heater 255 will be operated under normal conditions while when that amount is negative the heater 255 will be operated under modified conditions as insufficient current is available for normal heating.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (U.S. Pub. 2010/0065054) in view of Rotariu et al. (U.S. Patent 4971049).
Regarding claim 33, Bowman teaches the invention as modified above and further teaches the power consumption signal is a sum of the voltage representing the received flow generator current signal and the voltages representing the received current signals for the one or more heating elements (¶¶0048-0049, 0075, 0081-0085).
Bowman as modified fails to teach the hardware circuitry is configured to buffer and amplify the received flow generator current signal; and the power consumption signal is low pass filtered.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Bowman the hardware circuitry is configured to buffer and amplify the received flow generator current signal; and the power consumption signal is low pass filtered based upon the common and routine use in the art of processing sensor signals to overcome temperature variation associated with high sensor resistance by buffering and amplifying and to remove high frequency input noise pulses which can lead to undesired triggering by low pass filtering in view of Rotariu.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785